DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 8, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In reference to claim 1, line 13, it seems applicant omitted why the excitation current needs to be controlled. It seems line 13 should read --by the detector and a target value of the excitation current component is reduced--. The same incomplete limitation is found in claim 2
In reference to claims 7 and 13, it is not clear what applicant is trying to say with respect to the recited condition”.
In reference to claims 8 and 14, the “condition” is unclear. The claim does not specifically point out the function of the controller in this claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, and 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nito et al (US Publication 2016/0342125).
Claims 1-3, 9, and 15-18, Nito et al teach a conveying apparatus comprising: A conveying roller 303/305 (there are other conveying rollers as described in paragraph 00033) for conveying a sheet; a motor 509 for driving the roller (see for example the description given in paragraph 0040; a speed determiner 514 (in reference to claim 3) a phase detector 513 for determining a rotational phase of the motor; a current detector 507/508 for detecting a drive current flowing through the motor windings; and a controller 157 configured to control the current flowing in the motor windings in order to reduce any deviation between a target current iq_ref and a detected current signal iq as well any deviation between reference current id_ref and current feedback id, set a target torque current in order to control the difference between a target phase (outputted by CPU 151a) and the rotation phase outputted by detector 513 (as shown in fig. 3 where unit 502 receives the deviation between the target phase and the determined phase), sets a target excitation current id_ref.
Nito et al does not describe the specific target value of the excitation current id_ref.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a desired target/reference excitation current, since it has been held that discovering an optimum value of a result effective variable (in this case the reference excitation current id) involves only routine skill in the art.                  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 4 and 10, Nito et al describes in para. 0040 how the motor operates to convey the sheet.
Claims 5 and 11, Nito et al describes in para.0033 a series of rollers used to convey the sheet. The exact movement of the sheet inside the sheet conveying apparatus is described for example in para. 0031.
Claims 6 and 12, Nito et al describes the position of the sheet being registered by a set of rollers (see paragraphs 0029-0031 as well as the description of sensor group 159).
Claims 19 and 20, Nito et al describes the intended use of the sheet conveying apparatus as shown in fig. 1 (the device is a printer or an image forming apparatus, or a document reading apparatus. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 describe other printing/copying machines that include a motor and a vector control mode of operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846